Citation Nr: 1517202	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The appellant served on active duty from August 1970 to January 1972.  The Board notes that he is currently incarcerated and that review of records from the Alabama Department of Corrections indicate he has been incarcerated since June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appellant requested a hearing before the Board in his October 2011 VA Form 9.  The RO informed the appellant that his requested hearing had been scheduled for March 2015.  See February 2014 2010 letter.  The appellant failed to report for the scheduled hearing.  As the record does not indicate the appellant has requested that the hearing be rescheduled, the Board deems the appellant's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The procedural history in this case must be discussed as a preliminary matter.

Service personnel records document two periods of service, the first from August 4, 1970, to April 4, 1971, at which time the appellant was discharged under honorable conditions, and the second from April 5, 1971, to January 3, 1972, which was originally under other than honorable conditions.  See DD 214s.  

An April 1972 administrative decision determined that the appellant's discharge on January 3, 1972, was not under other than dishonorable conditions.  It was noted that the facts established that appellant was guilty of misconduct and was fully aware that he might be deprived of Veterans' benefits by acceptance of an undesirable discharge.  

It appears that appellant applied for consideration under the Department of Defense Discharge Review Program (Special) in April 1977.  He was notified in July 1977 that the Army Discharge Review Board determined that his discharge under conditions other than honorable had been upgraded to under honorable conditions (general) effective May 16, 1977.  The appellant's DD 214 was updated to reflect this change.  

It appears that Public Law 95-126, which became effective October 8, 1977, was subsequently passed, and that this law required the establishment of new uniform standards and procedures for review of other than honorable discharges.  The Army Discharge Review Board voted unanimously not to affirm the discharge previously awarded by the Special Discharge Review Program.  See OSA Form 172.  In July 1978, appellant was informed that the Army Discharge Review Board did not affirm his upgraded discharge.  In a January 1979 administrative decision, it was noted that appellant had requested discharge for the good of the service in lieu of trial by court martial and that the facts as supplied by the service department established that appellant was guilty of wilful and persistent misconduct.  The January 1979 administrative decision determined that the discharge for the period August 4, 1970, to January 3, 1972, was considered to have been under conditions that constitute a bar to entitlement to VA benefits.  The appellant was notified of that decision in a January 24, 1979 letter, which he did not appeal.  

The appellant has tried on numerous occasions since January 24, 1979, to include in April 1992, May 2008, and April 2010 (the current claim), to establish entitlement to service connection for various disorders.  He was notified of the decision made regarding the April 1992 and May 2008 claims in letters dated April 22, 1992, and July 22, 2008, respectively, but did not appeal either.  A previous and final denial of a claim is subject to reopening under the provisions of 38 U.S.C.A. 5108.  D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  Thus, the issue is properly characterized as whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.  

The appellant should be provided with notice of the reasons for the prior denial, what is required to reopen the issue on appeal, and how VA determines the character of service, as no such notice has ever been provided.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dennis v. Nicholson, 21 Vet. App. 18 (2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send appellant a notice letter which informs him of how VA determines the character of discharge, the elements of new and material evidence, and the reasons for the prior final determinations of dishonorable service, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dennis v. Nicholson, 21 Vet. App. 18 (2007).  

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




